
	
		IV
		111th CONGRESS
		2d Session
		H. CON. RES. 330
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2010
			Mr. Bishop of Georgia
			 (for himself and Mrs. McMorris
			 Rodgers) submitted the following concurrent resolution; which was
			 referred to the Committee on Armed
			 Services
		
		CONCURRENT RESOLUTION
		Recognizing and honoring the commitment and
		  sacrifices of military families of the United States.
	
	
		Whereas November marks Military Family Month;
		Whereas the freedom and security the citizens of the
			 United States enjoy today are a result of the continued dedication and
			 vigilance of the Armed Forces throughout the history of the United
			 States;
		Whereas the security of the United States depends on the
			 readiness and retention of the men and women of the Armed Forces, a force
			 comprised of active, National Guard, and Reserve personnel;
		Whereas military families are an integral source of
			 strength for the soldiers, sailors, marines, airmen, and coastguardsmen of the
			 United States, and have continually proven their dedication, service, and
			 willingness to make great sacrifices in support of servicemembers of the United
			 States;
		Whereas military families often endure unique
			 circumstances that are central to military life, including long separations
			 from their loved ones, the uncertainty and demands of multiple deployments,
			 school and job transfers, and frequent moves from communities where they have
			 established roots and relationships;
		Whereas military family members have become the central
			 support system for each other as they reinforce units through family readiness
			 efforts and initiatives, support servicemembers within the units, and reach out
			 to the families whose loved ones have been deployed; and
		Whereas it is important to recognize the sacrifices,
			 support, and dedication of the families of the men and women who serve in the
			 Armed Forces: Now, therefore be it
		
	
		That Congress—
			(1)recognizes the
			 commitment and ever-increasing sacrifices military families make every day
			 during the current era of protracted conflict;
			(2)honors the
			 families of the Armed Forces and thanks the families for their dedication and
			 service to the United States; and
			(3)encourages the
			 citizens of the United States to recognize, commemorate, and honor the role and
			 contribution of the military family, including selfless service that ensures
			 freedom and preserves the quality of life in the United States.
			
